PER CURIAM.
Jeanette Perry-Bey appeals the district court’s order granting summary judgment in favor of her former employer, the City of Norfolk, in her civil action alleging retaliation in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-3 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm substantially on the reasoning of the district court. See Perry-Bey v. City of Norfolk, No. CA-02-7-2 (E.D.Va. Oct. 31, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.